DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 1/22/2020.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/22/2020, 6/7/2021, and 10/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hough in US Patent Application Publication 20160177782 (“Hough”) in view of Balandier in EP3447245 (“Balandier”).
Regarding claim 1, Hough discloses a turbine rotor blade root, comprising: 	a shank 64 (Fig. 2) having a radially extending chamber defined therein (for cooling fluid; see the flow arrows at the bottom of Fig. 2 and paragraph [0045]); 	a blade mount (fir tree; paragraph [0044]) at a radial inner end of the shank, the blade mount having a hollow interior defined therein (the blade has a hollow passage that extends from the radially inner end of the blade up to the airfoil section, as seen in Fig. 2), the hollow interior in fluid communication with the radially extending chamber (the equivalent hollow interior and radially extending chamber are both of the same cooling circuit).	Hough is silent to a lattice support structure disposed within the hollow interior of the blade mount. 	Balandier teaches an analogous gas turbine engine blade, particularly a blade with a cooling circuit constituted by a hollow passage from the blade’s radially inner end up to the airfoil section of the blade (see Fig. 1 and 2; hole 25 leads up to the cooling passage; paragraph [0039]).  Specifically, with respect to such hollow blade roots employed in cooled gas turbine engine blades, Balandier teaches that it is desirable to employ a lattice support structure in the hollow blade root section (see Fig. 2 and 3 of Balandier).  Such a lattice support structure can be additively manufactured (paragraph [0006]), 
Regarding claim 2, Hough as modified by Balandier comprises the turbine rotor blade root of claim 1, wherein the lattice support structure includes a plurality of radially extending V-shaped sections (see Balandier Fig. 3 and paragraph [0041] describing the lattice structure which in the combination of art has been incorporated into the blade of Hough; as the lattice has a plurality of radially extending elements at an angular relationship, it is considered to read on the language “the lattice support structure includes a plurality of radially extending V-shaped sections). 
Regarding 3, 
Regarding claim 5, Hough as modified by Balandier comprises a cooling passage having a curved shape (see the curved shape of the cooling passage between boundaries 94 and 96 in Fig. 2 of Hough).
Regarding claim 6, Hough as modified by Balandier comprises the turbine rotor blade root of claim 1, wherein the shank and the blade mount include a plurality of integral material layers (Hough paragraph [0004]; modification of Hough to include a lattice support structure does not detract from the integral structure of the blade root of the combination of art). 
Regarding claim 10, Hough as modified by Balandier and applied above against claims 1 and 3 above meets all the limitations of claim 10.  The rejection will not be repeated verbatim so as to not unnecessarily belabor the record.
Regarding claims 11, 12, and 13, Hough as modified by Balandier and applied above against claims 2, 5, and 6 above, respectively, meets all the limitations of claim 11.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11220916 in view of Balandier. 
Regarding claim 4, this claim recites the same limitation as claim 21 of the ‘096 patent, but further recites a lattice support structure disposed within the hollow interior of the blade mount.	Such a modification would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the reasons outlined above in the rejection under section 103.  As such, the two claims are not patentably distinct.	
Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of U.S. Patent No. 11248471 in view of Balandier. 
Regarding claim 7-9, this claim recites the same limitation as claim 7-9 of the ‘471 patent, but further recites a lattice support structure disposed within the hollow interior of the blade mount.	Such a modification would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the reasons outlined above in the rejection under section 103.  As such, the two claims are not patentably distinct.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11248471 in view of Hough and Balandier. 
Regarding claim 14, this claim recites the same limitations as claim 7 of the ‘471 patent, but ‘471 is silent to the lattice structure and platform and slash face.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the ‘471 patent with a lattice structure like that of Balandier as outlined above, and further with the platform and slash face taught by Hough in order to provide cooling to adjacent blades, as taught by Hough.
Claims 15-20 are rejected under an equivalent double patenting rejection as above.

The examiner suggests Applicant simply file an eTerminal disclaimer to obviate these rejections.  See above under the heading “Double Patenting” for instructions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170234143 discloses a gas turbine engine blade with an engineered lattice structure in the blade platform.  US2003/0228222 discloses a gas turbine engine blade with what may be equated to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745